Title: To Benjamin Franklin from Mary Hewson, 6 July 1772
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


My dear Sir
Broad Street July 6. 1772
As I had the pleasure of receiving your Letter I am bound to answer it. My Mother I must tell you went off last friday week, took our little Boy with her and left Mr. Hewson the care of her House. The first thing he did was pulling down a part of it in order to turn it to his own purpose, and advantage we hope. This Demolition cannot affect you, who ar present are not even a Lodger, your litterary apartment remains untouch’d, the Door is lock’d, and the Key in this House. I was commission’d to open any Letter from you, that your orders might be executed, by which means I had the pleasure last saturday of hearing you were well and happy in these middle Regions.
I should have sent your Letter to the Pensilvania Coffee House this Morning if I had not been inform’d by Mr. Rush last night that Capt. Osborne will not sail till thursday or friday. I shall take care to send it.
My Mother said you wish’d the Instrument you commission’d Mr. Hewson to bespeak might be finish’d to go by Capt. Osborne. It is here and if you will favour Mr. Hewson with the proper Directions he will send it on board; as I suppose he can hear from you before the Ship sails.
I can tell you nothing of our little Boy, his Grandmother has taken the charge of him, and Temple writes me word he is well and happy. I have no Occurrence to relate. Mr. Hewson was in Craven Street today therefore I may venture to say you have no Letters.
If you return before friday Dinner time I hope you will favour us with your Company to celebrate the day on which you gave away my Hand. That being one of your many good Deeds, let us all rejoice in the Remembrance, and God grant we may long do so together. I know you will add an hearty Amen to that prayer. Mr. Hewson and my Sister desire me to send their respectful Remembrance. I expect Dolly Blunt tomorrow. I am, Dear Sir Your ever affectionate humble Servant
Mary Hewson
 
Addressed: To / Dr Franklin / at / Birmingham / to be left at / the Post Office till call’d for
